Citation Nr: 1525437	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  

3.  Entitlement to service connection for cirrhosis of the liver, claimed as secondary to psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 2005. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO denied service connection for diabetes mellitus, cirrhosis of the liver, and PTSD.  The Veteran filed a notice of disagreement (NOD) in August 2011, and the RO issued a statement of the case (SOC) in December 2013.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2014.

In August 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC .  A transcript of that hearing is of record. 

Although the RO only adjudicated a claim for service connection for PTSD, the Board first observes that the Veteran has also been diagnosed with an anxiety disorder which he alleges had its onset in service.  Given the multiple psychiatric diagnoses of record, the Board has more broadly characterized the appeal involving psychiatric disability as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  

For the reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the record reveals that further AOJ action on the claims on appeal is warranted.

With regard to the diabetes claim, the record reveals that the Veteran was found to have borderline diabetes upon separation examination in August 2005.  In October 2006, approximately 14 months after the Veteran's separation from service, the Veteran was hospitalized for severe pancreatitis and he was subsequently diagnosed with diabetes mellitus in November 2006.  

The Veteran filed a claim for service connection for diabetes in February 2010.  In connection with his claim, he was afforded a VA examination in May 2011.  The May 2011 VA examiner confirmed that the Veteran had a diagnosis of diabetes mellitus type 2 and stated that he could not resolve the issue of whether the Veteran's diabetes mellitus type 2 was caused by his active duty diagnosed condition of borderline diabetes without resorting to mere speculation.  The examiner noted that the August 2005 separation examination showed one statement of borderline diabetes mellitus and screening tests for type 2 diabetes including measurement of fasting plasma glucose (FPG), two-hour plasma glucose during an oral glucose tolerance test (2-h OGTT), and glycated hemoglobin (A1C).  The examiner confirmed that there was no documentation showing any of the diagnostic testing for the type 2 diabetes mellitus during the Veteran's active duty, and he noted also that the definition of "borderline diabetes mellitus" may vary dependent on that examiner's own definition.

In a July 2011 addendum opinion, the May 2011 examiner again reviewed the claims file and further opined that the Veteran's diabetes mellitus type 2 was not caused "by any diagnosed condition" during his active duty.  The examiner noted that there was no diagnosis of diabetes or medication prescription for the diabetes mellitus type 2 or suspicion of diabetes mellitus type 2 until November 7, 2006 (after service).  Specifically, the examiner noted that the Veteran presented with acute jaundice to the emergency room on October 3, 2006, and at that time, his blood glucose was 111 per your record but it did not indicate whether this is fasting or nonfasting.  Regardless of fasting or nonfasting, that value was not diagnostic for diabetes mellitus type 2.  The examiner further noted that during the hospitalization, the Veteran was diagnosed as having alcohol-induced cirrhosis, and autoimmune hepatitis which was confirmed on liver biopsy, and the Veteran was placed on 60mg (milligrams) of steroid with lactulose to mitigate the impact of the liver failure.  On November 7, 2006, the Veteran was diagnosed as having diabetes mellitus type 2, and the physician's assessment was "hyperglycemia, most likely secondary to steroid use for autoimmune hepatitis."  The May 2011 examiner concluded that on
the review of the  record, there was no documented diabetes mellitus type 2 prior to November 2006.

During the August 2014 Board hearing, the Veteran's representative noted that the Veteran was diagnosed with diabetes slightly one year after his discharge from service and that, because his diabetes was diagnosed during an emergency room visit for severe pancreatitis, it was unreasonable to assume that the diabetes did not manifest within one year of the Veteran's discharge from service.  

Service connection may be presumed, for certain chronic diseases, to include diabetes, which develop to a compensable degree (10 percent for these disabilities) within a prescribed period after discharge from service (one year for diabetes), although there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  Given this, and in light of the evidence noted above, an opinion is also needed to address whether diabetes was present to a compensable degree within the first post-service year.

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate, and that further action to obtain  necessary medical opinions is required.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014);  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).The AOJ should obtain from the physician who conducted the May 2011 VA examination and provided the July 2011 addendum or other appropriate physician an addendum opinion regarding the etiology of the Veteran's claimed diabetes.  The AOJ should arrange for the Veteran to undergo further examination only if the May 2011 physician is unavailable or another examination of the Veteran is deemed warranted in the judgment of a competent medical professional.  

With regard to the acquired psychiatric disorder issue, a review of the record is negative for psychiatric problems during service.  Significantly, examination reports dated in May 1979, November 1984, November 1984, November 1994, June 1990, February 2000, and August 2005 show a normal psychiatric system.  Also, in reports of medical history dated in May 1979, November 1984, November 1984, November 1994, June 1990, and February 2000 the Veteran denied "depression or excessive worry" and "nervous trouble of any sort."  Furthermore, in an August 2005 report of medical history the Veteran again denied "depression or excessive worry" and also denied being "evaluated for a mental condition."  

The Veteran submitted a claim for service connection for PTSD in February 2010.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 CFR 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  A diagnosis of PTSD must meet all diagnostic criteria as stated in the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association.  

In connection with his claim, the Veteran submitted several stressor statements and a supporting newspaper article regarding an April 19, 1989 incident aboard the U.S.S. Iowa in which a turret exploded.  A review of the Veteran's service personnel records show that he served aboard the U.S.S. Iowa from March 1989 to December 1989.  The Veteran also reported a stressor regarding events during his service in Haiti in 1996.  A review of the Veteran's service personnel records also confirms that he had service in Haiti in 1996, during the Persian Gulf War 
where it is reasonable to conclude that hostile military or terrorist activity might have occurred.  As such, the Veteran's stressors have been conceded.  

The Veteran was afforded a VA psychiatric examination in May 2011.  The examiner diagnosed alcohol dependence, in sustained full remission.  The examiner noted that the Veteran endorsed some PTSD symptoms but that he did not meet the criteria for an actual PTSD diagnosis under the criteria of the DSM-IV (the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition).a.

The Veteran was afforded a second VA psychiatric examination in May 2012.  At that time, the examiner diagnosed anxiety disorder NOS (not otherwise specified) as well as alcohol dependence, in full sustained remission.  The examiner also wrote that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV..  

A review of the claims file shows several notations of PTSD, specifically in March 2010, April 2010, December 2010, and February 2011 VA treatment records.  Also, the claims file includes the last page of a January 2013 psychiatric evaluation from Dr. E.T. in which it was noted that "Consideration of the C and P examination of October of 2009 finding that the [V]eteran did not meet Posttraumatic Stress Disorder is disputed" and that the Veteran did meet the criteria for a PTSD diagnosis.  Dr. E.T. also wrote that past diagnoses of anxiety disorder, dysthymic disorder, and bipolar disorder type II fail to adequately characterize the Veteran's psychological symptoms which are fully consistent with PTSD.  Notably, in the December 2013 SOC, the RO discounted the opinion from Dr. E.T. as VA only received one page from the multiple page report.  However, there are also handwritten notations in the claims file indicating that Dr. E.T.'s report does not pertain to the Veteran.  

During the August 2014 Board hearing, the Veteran's representative argued  that the May 2012 VA examination report was inadequate as it did not address the multiple diagnoses of PTSD in the claims file beginning in 2010 and because the May 2012 VA examiner did not provide an opinion as to whether the Veteran's anxiety disorder is related to his military service, to include the Veteran's confirmed stressors.  Given this, and in light of the evidence noted above, an addendum opinion is needed to obtain the noted information and opinions.  .  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014);  McLendon, 20 Vet. App. at 83.

Accordingly, the AOJ should obtain an addendum opinion  from the clinician who conducted the May 2012 VA psychiatric examination or other appropriate mental health professional (a psychiatrist or psychologist)  .  The AOJ should arrange for the Veteran to undergo further examination only if the May 2012 physician is unavailable or another examination of the Veteran is deemed warranted in the judgment of a competent medical professional.  

With regard to the cirrhosis of the liver claim, the Board notes that during the August 2014 Board hearing, the Veteran's representative argued that the claim for service connection for cirrhosis of the liver is inextricably intertwined with the matter of service connection for an acquired psychiatric disorder, as l the liver disorder is claimed secondary alcohol dependence which was caused by the Veteran's acquired psychiatric disorder(s).  As such, the Board will defer adjudication of that claim pending the completion of the actions requested above).  time.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Pensacola, Florida (i.e., Gulf Coast VAMC), dated through August 2011; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Gulf Coast VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since August 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran an opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records-to include a complete report of Dr. E.T.'s January 2013 psychological assessment.  
	
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

Also on remand, the AOJ should make a formal determination as to whether the January 2013 report from Dr. E.T. pertains to the Veteran in this case.  If not, the AOJ should associate the document with the appropriate veteran's claims file.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Gulf Coast VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since August 2011.  Follow the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records.-to include a complete report of Dr. E.T.'s January 2013  psychological assessment. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  The AOJ should make a formal determination as to whether the January 2013 report from Dr. E.T. pertains to the Veteran in this case.  If not, the AOJ should associate the document  with the appropriate  veteran's claims file.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the May/July 2011 opinions. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain further opinion from another appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo another VA examination, by an appropriate physician, if deemed necessary in the judgment of a competent medical professional .

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should offer an opinion, consistent with sound medical judgment as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran manifested diabetes within one year from service discharge on July 31, 2005.  

In rendering the requested opinions, the physician  must consider and discuss all pertinent lay and medical evidence of record.

In particular, the physician should address the significance of the facts that the Veteran was found to have borderline diabetes on separation examination in August 2005 and that, in November 2006, approximately 15 months after his separation from service, he was hospitalized for severe pancreatitis and diagnosed with diabetes mellitus.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion in connection with the psychiatric disability claim from the clinician who evaluated the Veteran and provided the May 2012 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain further opinion from another appropriate mental health professional (a psychiatrist or psychologist) based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo another VA examination if deemed necessary in the judgment of a competent mental health  professional .



The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should clearly indicate whether the Veteran currently has, or has suffered from, PTSD at any time pertinent to his February 2010 claim (even if currently resolved).    

In rendering a determination as to whether the diagnostic criteria for PTSD are/were met, the examiner is instructed that only identifiable , established stressor(s)   may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is  deemed appropriate, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis, and  commenting upon the link (if any) between the current symptomatology and the established stressor(s).

With regard to any diagnosed acquired psychiatric disorder other than PTSD-to include the anxiety disorder NOS diagnosed in May 2012-the  examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to any established in-service stressor(s).

In providing the requested opinions, the examiner must consider and discuss all pertinent lay and medical evidence-to include VA treatment records showing impressions of PTSD as early as March 2010.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




